Information Disclosure Statement
Information Disclosure Statements received 08/03/2020 has been reviewed and considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic correspondence on May 16, 2022 and a corresponding email correspondence on May 18, 2022 with Steve M. Freeland.

The application has been amended as follows:
In the Claims
1. (currently amended): A system to identify products, comprising:
product vector database storing thousands of standardized product vectors, wherein each product vector numerically represents textual information on packaging of a respective one of the products;
a product recommendation system communicatively coupled over a distributed computer network with the product vector database;
a plurality of point of sale systems;
a software application configured to be locally executed on each of a plurality of portable computing devices operating as network edge components, wherein each portable computing device comprises a camera, a display, a wireless transceiver, a control circuit and memory coupled to the control circuit, wherein the memory stores a local product database and [[a]] the software application, wherein the software application when executed by the control circuit
	access an image captured by the camera;
	perform, locally on the portable computing device, an optical character recognition (OCR) on the image and identify a set of text from the image;
	apply, locally on the portable computing device, a first set of vector modeling rules to at least a subset of key text of the set of text, and generate a first query product vector from the at least the subset of key text; and
	wirelessly communicate the first query product vector to the product recommendation system without implementing another secondary mode of product identification and without communicating other product information from another secondary mode of product identification;
the product recommendation system is configured to receive the first query product vector; access the product vector database; apply a first set of vector evaluation rules relative to the first query product vector in relation to the product vector database; identify, based on the first query product vector, a first product determined to be captured in the image; obtain a first product identifier of the first product; and wirelessly communicate to the portable computing device the first product identifier without communicating other product information of the first product;
wherein the software application executed by the control circuit is further configured to:
	wirelessly receive the first product identifier from the product recommendation system determined based on the first query product vector;
	access, from the local product database, first product information exclusively corresponding to the first product identifier and comprising at least a first product name;
	cause at least a subset of the first product information to be displayed on the display; and
	cause the first product to be virtually added to a virtual cart corresponding to a customer associated with the portable computing device[[.]];
wherein the product recommendation system is configured to identify when a second query product vector received from the portable computing device is not within a threshold of any of the standardized product vectors in the product vector database, and communicate an error command to be received through the software application and cause the control circuit to display a notification of the error and request a secondary mode of product identification be separately activated.

2. (currently amended): The system of claim 1, further comprising:
a customer database storing thousands of customer profiles, wherein each customer profile is associated with one of thousands of different customers and comprises purchase history information, customer preference information, and customer payment information corresponding to [[the]] a respective customer;
wherein the software application executed by the control circuit is further configured to cause the first product identifier to be wirelessly communicated to a first point of sale system of the plurality of point of sale systems;
wherein the first point of sale system is communicatively coupled over the computer network with a retail product database and the customer database, and the first point of sale system is configured to:
	obtain, from the retail product database, price information for at least the first product; and
	obtain, from the customer database, payment method information from a customer profile associated with the customer, and to cause payment to be received through the payment method to complete a sale based on the price information of at least the first product.

3. (currently amended): The system of claim 1, further comprising:
a customer database storing thousands of customer profiles, wherein each customer profile is associated with one of thousands of different customers and comprises purchase history information, customer preference information, and customer payment information corresponding to [[the]] a respective customer;
wherein the product recommendation system in identifying the first product identifier is configured to:
identify a set of standardized product vectors from the product vector database that are within a threshold variation of the first query product vector;
obtain a set of product identifiers, wherein each product identifier corresponds to a standardized product vector of the set of standardized product vectors, comprising the first product identifier and at least a second product identifier; and
access the customer purchase history information corresponding to the customer associated with the portable computing device, and define a ranking to each product associated with a respective one of the set of product identifiers based at least on a variation between the first query product vector and the corresponding standardized vector, and the customer purchase history information;
wherein the product recommendation system in communicating the first product identifier to the portable computing device is configured to communicate the set of product identifiers and the 

4. (currently amended): The system of claim 3, wherein the software application executed by the control circuit is configured to:
receive the set of product identifiers, including the first product identifier, and the associated rankings from the product recommendation system;
access the local product database and obtain product information for each product identifier of the set of product identifiers, including the first product information;
cause the product information for each product identifier of the set of product identifiers to be displayed on the display, including the first product information, according to the ranking of each of the products;
receive a selection of the first product, by the customer based on the displayed product information for each product identifier of the set of product identifiers; and
cause, in response to receiving the selection, the first product to be virtually added to the virtual cart maintained locally on the portable computing device.

5. (currently amended): The system of claim 3, wherein the product recommendation system is further configured to:
apply a set of complementary product rules to the retail product database based on the identification of at least the first product identifier and a customer profile corresponding to the customer associated with the portable computing device, and identify a set of one or more complementary products that are each at least complementary to the first product;
obtain corresponding product identifiers for each complementary product of the set of complementary products; and
communicate the product identifiers of the set of complementary products to the portable computing device.

6. (currently amended): The system of claim 5, wherein the software application executed by control circuit is configured to:
receive the product identifiers of the set of complementary products;
access the local product database and obtain product information for each product identifier of the set of complementary products;
cause a first listing to be displayed on the display wherein the first listing comprises the product information for each product identifier of the set of product identifiers to be displayed on the display;
cause a second listing to be displayed on the display that is separate from the first listing, wherein the second listing comprises the product information for each complementary product of the set of complementary products;
receive a selection, by the customer, of a first complementary product of the set of complementary products; and
cause, in response to receiving the selection of the first complementary product, the first complementary product to be virtually added to the virtual cart maintained locally on the portable computing device.

7. (currently amended): The system of claim 1, wherein the software application executed by control circuit is further configured to:
apply a set of filtering rules to the set of text based on a limited dictionary of predefined text, comprising predefined text present on products offered for sale by a predefined retailer, filter the set of text, and extract the subset of key text from the set of text, wherein the subset of key text is less than the set of text and includes text only included in the dictionary of predefined text.


10. (cancelled)

11. (currently amended): A method of identify products, comprising:
accessing, by a software application executed by a control circuit of a portable computing device
performing, locally on the portable computing device, an optical character recognition (OCR) on the image and identifying a set of text from the image;
applying, locally on the portable computing device, a first set of vector modeling rules to at least a subset of key text of the set of text, and generating a first query product vector from the at least the subset of key text; and
wirelessly communicating the first query product vector to a separate product recommendation system without implementing another secondary mode of product identification and without communicating other product information from another secondary mode of product identification;
receiving, at the product recommendation system, the first query product vector, and accessing a product vector database that stores thousands of standardized product vectors, wherein each product vector numerically represents textual information on packaging of a respective one of the products;
applying a first set of vector evaluation rules relative to the first query product vector in relation to the product vector database, and identifying, based on the first query product vector, a first product determined to be captured in the image;
obtaining a first product identifier of the first product;
wirelessly communicating to the portable computing device the first product identifier;
wirelessly receiving, at the portable computing device, the first product identifier from the product recommendation system determined based on the first query product vector;
accessing, from the local product database, first product information exclusively corresponding to the first product identifier and comprising at least a first product name;
causing at least a subset of the first product information to be displayed on a display of the portable computing device;[[ and]]
causing the first product to be virtually added to a virtual cart corresponding to a customer associated with the portable computing device[[.]];
identifying a second query product vector received from the portable computing device that is not within a threshold of any of the standardized product vectors in the product vector database; 
communicating an error command to be received through the software application;
displaying, on the display of the portable computing device, a notification of the error; and
requesting a secondary mode of product identification be separately activated.

12. (currently amended): The method of claim 11, further comprising:
causing, by the software application 
obtaining, by the first point of sale system and from a retail product database, price information for at least the first product;
obtaining, from a customer database, payment method information from a customer profile associated with the customer, wherein the customer database stores thousands of customer profiles, wherein each customer profile is associated with one of thousands of different customers and comprises purchase history information, customer preference information, and customer payment information corresponding to [[the]] a respective customer; and
causing payment to be received through the payment method to complete a sale based on the price information of at least the first product.

13. (currently amended): The method of claim 11, wherein the identifying, by the product recommendation system, the first product identifier further comprises:
identifying a set of standardized product vectors from the product vector database that are within a threshold variation of the first query product vector;
obtaining, from the product vector database, a set of product identifiers, wherein each product identifier of the set of product identifiers corresponds to a standardized product vector of the set of standardized product vectors, comprising the first product identifier and at least a second product identifier; and
accessing, through a customer database, a customer purchase history information corresponding to the customer associated with the portable computing device, wherein the customer database stores thousands of customer profiles each being associated with one of thousands of different customers and each of the customer profiles comprises purchase history information, customer preference information, and customer payment information corresponding to [[the]] a respective customer; and
defining a ranking to each product associated with a respective one of the set of product identifiers based at least on a variation between the first query product vector and the corresponding standardized vector, and the customer purchase history information;
wherein the communicating the first product identifier to the portable computing device comprises communicating the set of product identifiers and the 

14. (currently amended): The method of claim 13, further comprising:
receiving, by the software application 
accessing, by the software application 
causing the product information for each product identifier of the set of product identifiers to be displayed on the display, including the first product information, according to the ranking of each of the products;
receiving a selection of the first product by the customer based on the displayed product information for each product identifier of the set of product identifiers; and
causing, in response to receiving the selection, the first product to be virtually added to the virtual cart maintained locally on the portable computing device.

15. (currently amended): The method of claim 13, further comprising:
applying a set of complementary product rules to the retail product database based on the identification of at least the first product identifier and a customer profile corresponding to the customer associated with the portable computing device;
identifying a set of complementary products that are each at least complementary to the first product;
obtaining corresponding product identifiers for each complementary product of the set of complementary products; and
communicating the product identifiers of the set of complementary products to the portable computing device.

16. (currently amended): The method of claim 15, further comprising:
receiving, by the software application 
accessing the local product database and obtaining product information for each product identifier of the set of complementary products;
causing a first listing to be displayed on the display wherein the first listing comprises the product information for each product identifier of the set of product identifiers to be displayed on the display;
causing a second listing to be displayed on the display that is separate from the first listing, wherein the second listing comprises the product information for each complementary product of the set of complementary products;
receiving a selection, by the customer, of a first complementary product of the set of complementary products; and
causing, in response to receiving the selection of the first complementary product, the first complementary product to be virtually added to the virtual cart maintained locally on the portable computing device.

17. (currently amended): The method of claim 11, further comprising:
applying, by the software application 
filtering the set of text, and extract the subset of key text from the set of text, wherein the subset of key text is less than the set of text and includes text only included in the dictionary of predefined text.


20. (cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention.

Claims 1-9 and 11-19 are allowable as follows:
	The most relevant prior art made of record includes Yim et al. (US 2021/0303614 A1), Sharma et al. (US 2021/0407141 A1), Kim et al. (US 2017/0132687 A1), and Durazo Almeida et al. (US 11,257,049 B1). Yim discloses generating vectors based on text information corresponding to products and product information collected from an external database and then storing the product vectors in a data storage. Yim further discloses a server that searches for products that correspond to a query image received from a user’s electronic device. The electronic device may be a smart phone that includes a memory, an interface, a camera and stored software to run an application. Yim further discloses the electronic device including an acquiring module that acquires the query image through the camera, the query image being sent to the server where a text recognizer utilizes OCR on the image to recognize characters, numeric symbols, or the like printed or engraved on the external object included in the query image. A word vector converting module of the server then vectorizes the text information such that the similarity is high when a dictionary meaning of the text and related information for a product (e.g., a category of the product, a material of the product, a producing area of the product, or the like) derived from text information are similar or identical. The server then searches the stored product vectors and uses a similarity measuring module to determine the similarity by using a vector corresponding to the query image and a vector corresponding to the product information stored in the product information storing module and evaluating the similarity according to an angle between two vectors to be compared. The server then uses a priority determining module to determine a priority among products searched according to the similarity based on the text information. A processor associated with the server then collects product image and text information of the candidate products and wirelessly communicates it to the electronic device. The electronic device then displays the candidate products to the user including text information such as the names of the respective candidate products. 
Yim is deficient in a number of ways. As written, the claims require a product recommendation system communicatively coupled over a distributed computer network with the product vector database; a plurality of point of sale systems; performing, locally on the portable computing device, an optical character recognition (OCR); applying, locally on the portable computing device, a first set of vector modeling rules; wirelessly communicating the first query product vector to the product recommendation system without implementing another secondary mode of product identification and without communicating other product information from another secondary mode of product identification; the product recommendation system being configured to receive the first query product vector; wirelessly communicating to the portable computing - 47 -device the first product identifier without communicating other product information of the first product; accessing, from the local product database, first product information exclusively corresponding to the first product identifier; causing the first product to be virtually added to a virtual cart corresponding to a customer associated with the portable computing device; and wherein the product recommendation system is configured to identify when a second query product vector received from the portable computing device is not within a threshold of any of the standardized product vectors in the product vector database, and communicate an error command to be received through the software application and cause the control circuit to display a notification of the error and request a secondary mode of product identification be separately activated.

Regarding Sharma, Sharma teaches multiple computers, e.g., servers, or other computerized devices, e.g., POS devices, directly or indirectly communicating in the network environment as well as an image encoding engine and local data storage location in a user device.
Though disclosing these features, Sharma does not disclose or render obvious the features discussed above.

Regarding Kim, Kim teaches an electronic device converting objects of characters included in an image into texts using OCR and transmitting a text query and receiving corresponding matching product information.
Though disclosing these features, Kim does not disclose or render obvious the features discussed above.

Regarding Durazo Almeida, Durazo Almeida teaches receiving an image of a receipt from a user, extracting text from the image of the receipt, applying a data model to the extracted text to obtain a digital list of keywords, using the one or more keywords to query a catalog for item identifiers, and generating a user interface for presenting catalog items corresponding to the item identifiers. Durazo Almeida further teaches that the graphical user interface comprises a virtual cart that includes information corresponding to an item identifier identified in the query.
Though disclosing these features, Durazo Almeida does not disclose or render obvious the features discussed above.

Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Yim, Sharma, Kim, and Durazo Almeida, and the totality of the prior art. While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.

Yim, Sharma, Kim, and Durazo Almeida, however, do not teach or suggest, alone or in combination the claimed invention. Examiner emphasizes that the prior art/additional art would only be combined and deemed obvious based on knowledge gleaned from the applicant’s disclosure. Such a reconstruction is improper (i.e. hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Cited NPL reference U (cited 05/19/2022 in PTO-892) teaches using a search application to do an image search of food packaging in order to obtain product information of the respective food item and the image search utilizing a Deep Convolution Neural Network to extract the features of the submitted image, but does not teach or suggest alone or in combination the claimed invention.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Yang et al. (US 10,860,898 B2) teaches searching a product of interest that is submitted via image.
-Bessega et al. (US 2019/0156395 A1) teaches analyzing features associated with objects in an image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684        

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625